DETAILED ACTION
Status of Application
Claims 12-31 have been examined in this application. Claims 1-11 are cancelled. Claims 12-17, 19, 21, 24, 25, and 27 are amended. This is a Final Office Action in response to Arguments and Amendments filed on 9/02/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 9/02/2021 with respect to the 101 rejections have been fully considered but they are not persuasive. On p. 8 of Arguments, Applicant argues that Claim 12 is not an .
Applicant’s arguments, see 10-11, filed 9/02/2021, with respect to the rejection(s) of claim(s) 12, 21, and 27 under 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Britton (US 2011/0022308 A1).
Applicant’s arguments with respect to Claim 16 is moot in view of the new mapping of references. Applicant argues on p. 13 that Goel does not describe determining the popularity of a plurality of areas within the first location because Goel teaches determining the popularity of a .
Applicant’s arguments, see 13-14, filed 9/02/2021, with respect to the rejection(s) of claim(s) 19 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Choi et al. (US 2010/0305844 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	The specification is silent as to the particularly claimed steps, particularly in conjunction with the embodiment describing the ability to add a route as in [0092]. Popularity/Activity level are not described 
Claim(s) 17 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claim(s) 16, and for failing to cure the deficiencies listed above.	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
Claims 13, 14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The claim limitations are not connected to the independent claims. How do the steps of the dependent claims relate to the limitations in the independent claim? For example, Claim 13 requires determining a determining a plurality of routes. Claim 1 requires determining a first route. Do the steps of Claim 13 occur before, after, or completely tangentially to the aforementioned limitation in Claim 1? 
Claims 16 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The 112(a) results in a 112(b). Furthermore, it is unclear what is being claimed. A popularity/activity level is determined for an area, then an input for a starting and ending position is selected (how does a single input select two data points? This is also indefinite because is an extra step missing?), and then determining a second route based on the popularity/activity level and the input. Is a user filtering results by popularity level, then selecting two points on a map, after which a route is determined based on the two points and the popularity level? Or is this entirely separate from Claim 1 and does not require those steps (i.e. there is no filtering, just a separate route generating method, in which case, how does it relate at all to Claim 1)? Is the receiving on an input selecting a route (i.e. a means by which a starting and ending point are both selected by a single input) from a plurality of routes, the routes having been filtered based on popularity/activity level, in which case, how is a second route then determined based on a selection of a route? The claim is interpreted as a user inputting a filtering based on popularity/activity level, indicating an area of search, and results being based on an indication of an area of search and the filtering.	Moreover, “popularity level” and “activity level” render the claim indefinite. Particularly in view of Claim 17, wherein a “popularity level” is defined as “quantity of user interactions”. Does this mean interactions with the route on the device? The number of times the route is physically taken (i.e. interacted with)? If it is the latter, an activity level would also read on the definition. The definition may be interpreted as both a “popularity level” and an “activity level”; therefore, the difference between the 
Claim(s) 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim(s) 16, and for failing to cure the deficiencies listed above.	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12, 21, and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are drawn towards generating an activity route based on a selection of a location (actual claim limitations analyzed below). 	The limitation “receiving, via an input device of the computing device, a first input physically illustrating a path within the map representing a desired activity route” covers performance of the limitation in the mind but for the recitation of a “via an input device of the computing device”. That is, other than reciting “via an input device of the computing device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “via an input device of the computing device” language, a human mind may receive information inputted by the user themselves (a mental input or via pen and paper) which indicates a desired route at a location (e.g. “I want to go to the grocery store down the street by taking Main street”). A visually minded person may have a mental map of the route. Similarly, the limitation “determining, by the computing device and based on the first input selection, a first activity route associated with the first location” covers performance of the limitation in the mind but for the recitation of a “by the computing device”. That is, other than reciting “by a computing device”, nothing in the claim element precludes the step from Electric Power Group court decision indicates that merely displaying the results of data analysis is a well-understood, routine, and conventional function when it is clamed in a generic manner. The first two limitations (“generating” limitations cited above) are not significantly more than the abstract idea because they are convention activity in the art of navigation as evidence by Chavakula (US 2011/0166777 A1), [0003]).	For these reasons there is no inventive concept. The claim is not patent eligible.

Claim(s) 13-20, 22-26, and 28-31 is/are rejected under 35 U.S.C. 101 as being dependent on rejected claim(s) 12, 21, and 27, respectively and for failing to cure the deficiencies listed above.		With respect to the dependent claims:	Claims 13, 22, and 30 recite additional mental activity of determining a plurality of routes associated with location (merely mentally determining more than one route) and filtering the routes based on difficulty (e.g. determining two routes and choosing the subjectively determined easiest route. All additional elements have been analyzed in the rejection of the independent claims above). The additional element of displaying a route is addressed in the rejection of Claim 12 and the rationale for why it is not practically integrated or significantly more applies here as well.	Claims 14, 23, and 31 recite additional mental activity of determining a plurality of routes associated with location (merely mentally determining more than one route) and filtering the routes based on past experience (e.g. determining two routes and choosing the route that most appealed to the user based on past experience). All additional elements have been analyzed in the rejection of the independent claims above. The additional element of displaying a route is addressed in the rejection of Claim 12 and the rationale for why it is not practically integrated or significantly more applies here as well.	Claims 15 and 24 recite the additional element of a touch screen. It is not practically integrated because it is extra solution activity of merely specifying the input device may be a touch screen (also, 	Claims 16, 17 and 25 recite further mental processes of determining a popularity/activity level (based on previous knowledge, memory, or reason) within an area, receiving a mental input of a starting and ending location, and then deducing therefrom (automatically determining) that a route that is in the area of the starting/ending location and that is popular is the route to take. All additional elements have been analyzed in the rejection of the independent claims above. Claim 17 merely further narrows what an activity level comprises of, which a human mind may think/remember (number of times an activity has been performed).	Claims 18 and 26 recite further mental process of detecting that the user selects a portion of a route (mentally focusing on a particular section of the route). The displaying limitation is an additional element which is not practically integrated because it merely displays post solution activity (tangential information not involved in the route determination). The displaying of a sub-interface with route information is analogous to merely using a user-interface to supply a route which is not significantly more than the abstract idea itself because of its conventionality as evidenced by Chavakula (US 2011/0166777 A1), [0003], see also all Figures)	Claims 19 and 28 recite further mental process of detecting that the user selects a portion of a route (mentally focusing on a particular section of the route). The displaying limitation is an additional element which is not practically integrated because it merely displays post solution activity (tangential information not involved in the route determination). The displaying of a sub-interface with a photographic image associated with performance is analogous to merely using a user-interface to supply a route with route information which is not significantly more than the abstract idea itself because of its conventionality as evidenced by Choi et al. (US 2010/0305844 A1) ([0117]). 	Claims 20 and 29 recite further mental process of receiving, mentally, a user request/desire Electric Power Group.
Claims 27-31 are further rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “non-transitory computer readable media” is not a statutory category like “non-transitory computer readable storage media”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 15, 21, 24, and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Britton (US 2011/0022308 A1).
As per Claim 12, Britton discloses method comprising: 	generating, by a computing device, a user interface for creating one or more activity routes ([0031]; Fig. 3); 	generating for display, via the user interface, a map indicating a first location ([0031]; Fig. 3); ([0031]; The drawing of the desired, traced route  306 via touchscreen); 	determining, by the computing device and based on the first input, a first activity route associated with the first location ([0032] The generation of the computed route 310 based on the traced route 306); and 	displaying, via the user interface, the first activity route within the map ([0032] & Fig. 3 The display of the computed route 310).
As per Claim 15, Britton discloses the method of claim 12, wherein the input device comprises a touch screen ([0031]).
Regarding Claim(s) 21, 24 and 27: all limitations as recited have been analyzed with respect to Claim(s) 12 and 15, respectively. Claim(s) 21 and 24 pertain(s) to an apparatus corresponding to the method of Claim(s) 12 and 15. Claim(s) 21 and 24 pertain(s) to a non-transitory computer-readable storage medium having instructions corresponding to the method of Claim(s) 12 and 15. Claim(s) 21, 24, and 27 do/does not teach or define any new limitations beyond Claim(s) 12 and 15, therefore is/are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 13, 14, 20, 22, 23, 29, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britton (US 2011/0022308 A1) in view of Boerger (US 8,688,374 B1).
As per Claim 13, Britton does not disclose the method of claim 12, further comprising: 	determining, by the computing device, a plurality of available activity routes within the first location; 	filtering, by the computing device, one or more of the plurality of activity routes based on a level of difficulty; and	displaying, via the user interface, the filtered one or more activity routes (Examiner’s note: the specification describes the filtering of routes based on difficulty ([0085]) as an entirely separate embodiment that the creation of a route ([0092]). It is unclear how the instant claim would follow from a creation of a route in Claim 12; therefore, it is interpreted as a separate step, independent of the “receiving”, “determining”, and “displaying” limitations in Claim 12.).	However, Boerger teaches the known technique of determining a plurality of routes for a selected location (4:59-64; 9:66-10:3), filtering the routes based on difficulty (8:2-38, 10:09-31), and displaying the filtered routes (10:30-31; Claim 1).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Britton to provide the aforementioned limitations taught by Boerger 
As per Claim 14, Britton does not disclose the method of claim 12, further comprising: 	determining, by the computing device, a plurality of available activity routes within the first location; and 	filtering, by the computing device, one or more of the plurality of activity routes based on previous athletic activity performed by a first user; and	displaying, via the user interface, the filtered one or more activity routes (Examiner’s note: the specification describes the filtering of routes based on previous athletic performance of a user ([0085]) as an entirely separate embodiment that the creation of a route ([0092]). It is unclear how the instant claim would follow from a creation of a route in Claim 12; therefore, it is interpreted as a separate step, independent of the “receiving”, “determining”, and “displaying” limitations in Claim 12.).	However, Boerger teaches determining a plurality of activity routes (8:2-6) and filtering the activity routes based on previous athletic activity performed by a first user (8:59-67) and displaying the filtered routes (10:30-31; Claim 1).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Britton to provide the aforementioned limitations taught by Boerger with the motivation of increasing the usefulness of the navigation device by providing additional modes of transportation on the same device (a known motivation in the art as evidenced by US 6,321,158, 31:40-45 and US 2003/0046002 A1; [0125]).
As per Claim 20, Britton does not disclose the method of claim 12, further comprising: 	receiving a user request to display one or more predefined activity routes, wherein the user request specifies a second location; 	determining, by the computing device, a plurality of predefined activity routes within a specified (Examiner’s note: the specification describes the filtering of routes based on parameters ([0085]) as an entirely separate embodiment that the creation of a route ([0092]). It is unclear how the instant claim would follow from a creation of a route in Claim 12; therefore, it is interpreted as a separate step, independent of the “receiving”, “determining”, and “displaying” limitations in Claim 12.).	However, Boerger teaches:	receiving a user request to display one or more predefined activity routes, wherein the user request specifies a second location (a second instance of requesting routes based on a location input); 	determining, by the computing device, a plurality of predefined activity routes within a specified distance of the second location (9:54-58); 	filtering the plurality of predefined activity routes based on at least one parameter of a first user from which the user request was received (8:30-62); and 	displaying, via the user interface, one or more predetermined activity routes of the plurality of predefined activity routes (4:59-64; 9:66-10:3).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Britton to provide the aforementioned limitations taught by Boerger with the motivation of increasing the usefulness of the navigation device by providing additional modes of transportation on the same device (a known motivation in the art as evidenced by US 6,321,158, 
Regarding Claim(s) 22, 23, 29, 30, and 31: all limitations as recited have been analyzed with respect to Claim(s) 13, 14, and 20, respectively. Claim(s) 22, 23 and 29 pertain(s) to an apparatus corresponding to the method of Claim(s) 13, 14, and 20. Claim(s) 30, and 31 pertain(s) to a non-transitory computer-readable storage medium having instructions corresponding to the method of Claim(s) 13 and 14. Claim(s) 22, 23, 29, 30, and 31 do/does not teach or define any new limitations beyond Claim(s) 13, 14, and 20, therefore is/are rejected under the same rationale.
Claims 16-17 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britton (US 2011/0022308 A1) in view of Goel (US 2010/0125411 A1).
As per Claim 16, Britton discloses:	receiving, by the computing device, a second input indicating a starting position and a third input indicating an ending position within the map ([0016, 0031]) and determining a route therefrom.	 Britton does not disclose:	determining, by the computing device, at least one of a popularity level or an activity level of a plurality of areas within the first location; 	automatically determining, based on the second and third inputs and the at least one of the determined popularity level or activity level, a second activity route within the first location.	However, Goel teaches the aforementioned limitation ([0066]; Filtering based on popularity results in fewer routes than before filtering. Before filtering is a determination of popularity level for a plurality of areas as there are fewer routes post filtering.).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Britton to provide the aforementioned limitations taught by Goel with the motivation of improving user customizability by only viewing routes that meet a user’s criteria.

As per Claim 17, Britton does not disclose the method of claim 16, wherein the popularity level comprises a quantity of user interactions associated with an activity route for a corresponding area within the first location.	However, Goel teaches the aforementioned limitation ([0066]).	The motivation to combine Britton with Goel is provided in the rejection of Claim 16.
Regarding Claim(s) 25: all limitations as recited have been analyzed with respect to Claim(s) 16, respectively. Claim(s) 25 pertain(s) to an apparatus corresponding to the method of Claim(s) 16. Claim(s) 25 do/does not teach or define any new limitations beyond Claim(s) 16, therefore is/are rejected under the same rationale.

Claims 18, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britton (US 2011/0022308 A1) in view of Werner (US 2004/209600 A1).
As per Claim 18, Britton discloses the method of claim 12, further comprising: 	detecting, by the computing device, user interaction with a first segment of the first activity route ([0033]).	Britton does not disclose:  Werner teaches the technique of selecting a portion of a route (Fig. 5b, selection in bottom half of the screen based on markers in first half) and in response having a sub-interface indicate performance of the route ([0085], the bottom half (sub-interface) of Fig. 5b is in response to markers added in top half and indicate performance).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Britton to provide the aforementioned limitations taught by Werner with the motivation of improving the ease of route scheduling ([0009]).

Regarding Claim(s) 26: all limitations as recited have been analyzed with respect to Claim(s) 18, respectively. Claim(s) 26 pertain(s) to an apparatus corresponding to the method of Claim(s) 18. Claim(s) 26 do/does not teach or define any new limitations beyond Claim(s) 18, therefore is/are rejected under the same rationale.
As per Claim 28, Britton discloses the one or more non-transitory computer readable media of claim 27, wherein the instructions, when executed, further cause: 	detecting user interaction with a first segment of the first activity route ([0033]).		Britton does not disclose:	in response to the detecting, displaying a sub-interface indicating one or more images associated with performance of the first segment of the first activity route by one or more users.	However, Werner teaches the technique of selecting a portion of a route (Fig. 5b, selection in bottom half of the screen based on markers in first half) and in response having a sub-interface display ([0085], the bottom half (sub-interface) of Fig. 5b presents images in response to markers added in top half and indicate performance).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Britton to provide the aforementioned limitations taught by Werner with the motivation of improving the ease of route scheduling ([0009]). 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britton (US 2011/0022308 A1) in view of Choi et al. (US 2010/0305844 A1).
As per Claim 19, Britton discloses the method of claim 12, further comprising: 	detecting, by the computing device, user interaction with a first segment of the first activity route ([0033]). 	Britton does not disclose:	in response to the detecting, displaying a sub-interface indicating one or more images, obtained from one or more image capturing devices, associated with performance of the first segment of the first activity route by one or more users.
	However, Choi et al. teaches the aforementioned limitation ([0117]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Britton to provide the aforementioned limitations taught by Choi et al. with the motivation of providing the user with more information as to what to expect at a location.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619